                                               Case 5:20-cv-01421 Document 1-4 Filed 12/13/20 Page 1 of 1

    ,S,14 {Rev.IU20)                                                                           CIVIL COVER SHEET
                                    the   civil docket shcct.       (SEE INSTRUCTIONS           ON NLYT P,4AE OF THIS FORM.)
                                                                                                                               DEFENDANTS
                    Darell Centeno                                                                                              Family Dollar Stores of Texas & Dollar Tree Stores, lnc.
          (b)       Counry ofResidence          ofFilst Listcd PlaintiF BeXaS                                                  County ofResidence           ofFi6t    Listed DefeDdant        Chesaoeakg, VA
                                              (EXCEPT IN U.S, PLAINNFF CASES)                                                                             (tN u.s. PD|INT|FF C,4SES ONLY)
                                                                                                                               NOT!i          IN LAND CONDEMNATION CASES, USE THE LOCA'I'ION OF
                                                                                                                                              THE TRACT OF LAND iNVOLVED,

          (c)      Anomcys d'pr ry@e, Addrcs, unt letephone Nu ber)                                                               Afiorneys    (f Xnov)
                   Richard H. Sommer, King & Sommer PLLC, 40 NE Loop                                                           Andy Nikolopoulos, Fox Rothschild LLP, 2501 N. Harwood
                   410, Suite 320, San Antonio, TX 78216, (210]. 547-7392                                                      St., Suite 1800, Dallas, Texas 75201, (214) 231-5776
 II.          BASIS OF JURISDICTION                             /i1*.-, \'non?uo.on^)                                 CITIZENSHIP Ot' PRINCIPAL PARTIES rr,-.                                        -,    .\' not! B.\ tit phn itl
                                                                                                                          (For    Dtufity     Cales Onl!)                                     nhl O'" 8.\ ln.   Dqi,tud)
It               u.s. covemrnot                      n3      Federsl Questjon                                                                           Par       DEF                                                 PTF       DEF
                    Plaintiff                                  (U.5.   Co1eMnt       Not a   Pa y)                                                     Ir        E I        IocoAoratcd o/ PrincipalPlac.
                                                                                                                                                                              olllusiness ltr This stute
                                                                                                                                                                                                                      !4        Ei
!z               u.s.   ooverurenr E4                        Diversity                                               cirie   ofAno.h€r    statc E2               E ,        rncorpoEt d,./Itincipal       Ple         E5        E5
                                                               (lndiute CinzeNhip oIPdni6            in Leh   lll)                                                            ofBusincss ln Anotber Sraie

                                                                                                                     cnizcn or subjer     ora          E3        D     3    For€isn   Nation                          [ 6 n6
IV. NATURE OF SUIT

f]        r   ro usumce                               PERSONALINJURY Pf,B9ONALINJI'RY                                                                           422 App€51 28 USC I 58
LI        l zo   Mdine                                310  AirplarE          n 36s Peeul lDjur, ,                            of Praqr,v 2l USC EEI                                                  lT6QuiTam(31USC
                                                      3 I J Aielane PrcdEt         Product Liability                         Olh.r                                    2E   USC 157                        l'729(a))
f-]       l40 Neeoriabl. tnsmrcnr                          Liability         n 367 Herl$ C"rel                                                                                                      400 Srarc Rcaproniomtur
E         I J0 Reovery of olerp,renr                  320 Asull, Libel&            Phanaceuti.al
                                                           Slrnder                 PcEonal lqju.y                                                                                                   .130 tsankr and   Bankins
T-l I5r Medicarc Aci                                  330 F.dcEl Employen'         PrcdEt Liability
     ']
f         r52 Rtro!cry urD.hurred                          Liabiliry         D 368 Asbesros P€BoDal                                                             815 Pateat '   Abbrdated
                 Studenr Loans                        340Mein.                     lnjury Prcducl                                                                     New Drug Applimdon            470   Rek.ter     lnfluenced   ed
                 (Exclud.s      Vcten.9               345 MuircPrcduci             Liability                                                                                                              Cornpt Orgtur,rioE
f]        153 Reove.y    orovelpa,renr                     Li.biliry           PERSoNAI- PRoPf,RTY                                                              880 Def6d T6dc        Serca
                 ofveleBn's Be.cfits                  ItO Moror vehicle n 3?O OUer FBud                                                                                                                 (15 USC 168l o. 1692)
E         160    sro.kholders' Suns                   l5 5 Moror vehicle     Ll I Trudr in Leodiis
                                                                                         3 ?                                                                                                        4E5 Telephorc Crosumer
!I        tm orr'* c"nr',"r                                Prqlucr Liabiliry E JEo Orber PeMMI
      I 195      Conhcr Pi..luc! l,iahilid            360 Other Pesonal            PlopeltyDamse                                                                861HrA(1395f0                       490 Crbldsat TV
                                                          lnjuy              f]385 Properq Damase                                                               862 Biack LunS (923)                850 SecuritieYcohmoditiev
                                                      352 PoNoml Injuly -          Prcdut [-iability                   751 Family ald Medical                   863 DlwC/DIww (405(s))
                                                                                                                                                                864 SSID Title XVt                  890   Ort.r Statutory Actio6
                                                                                                                                                                865 Rsl (405ts))
                                                                                                                                                                                                    E93   Envimnmental Matlers
                                                      ,l4l Voiirg                                                                                                                                   695 Fft.dom of     Info,mdd
          230 Rent      Le$     & Ejetmeot                                               J   l0 Moiiols ro va@te                                                870 Tares (U.S.    Pbnnir
                                                      443 Housing
          245 Tort Prcduct Liabilib,                                                     530Ceneml                                                              8?l   iRS Thid     l,affy           899 AdiniDistBlive     Preedm
          290 A11 Other Real Prop€dy                  445   Am.r.      DiMbilities       535 Dedth Penalty                                                            26 USC 7609                         Ac/Revjcw or Appeal of
                                                                                         Otnar:
                                                      446 Am.r.     dDhabilitis          5:10   MatrdamN & Oth6                                                                                     950 Coostitutionality   of
                                                                                         550 Civit tuebE




                                (Pkke   a 'x iaOw       ?arOhb)
n1 Oisrnrl
   Proccld'ng
             nl2                             Rcmovcd
                                             Statc   (oufl
                                                            fronr         ft   1

                                                                                     Appcllatc Court                 Keopened
                                                                                                                                          -
                                                                                                                                          u    5 Transfc.red
                                                                                                                                                 anothcr
                                                                                                                                                              fium
                                                                                                                                                            Dr'trrct -L--l
                                                                                                                                                                               6   Multidishict rr 8 Muhidi\rtur
                                                                                                                                                                                   Lrtrganon         Lrtrgat,on -
                                                                                                                                                                                   Trans{er          Dircct File
                                                                         Civil Statutc urder which you are              (Do nor   cit jarisdi<lional   llarates uatas diredit!),
                                                                    Aclion under 32 U.S.C. 1332
VI.            CAUSE OF ACTION

VtI.             REQUESTED IN                                CT{FCK IF TITIS IS A CI,ASS ACTION                        DEMAND         $                                CIIECK YES only ifdcmandcd in complainr:
                 COMPLAINT:                                  UNDER RULE 23. F.R.Cv.P.                                  At l€ast $200.000                               JURY DEMAND: nYcs ENo
VITT. RELATED CASE(S)
                  IT ANY                                                                                                                                        DOCKET N1JMBER




                                             AMOLNT                                             APPI,YINC 1FP                                                                         NlAC, JUDGE
